Citation Nr: 1134105	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include schizophrenia, schizoaffective disorder, and atypical psychosis. 

2.  Entitlement to service connection for a bilateral foot condition, to include whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral frozen feet.  

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for migraine headaches.  

7.  Entitlement to service connection for a seizure disorder.  

8.  Entitlement to service connection for a heart condition.  

9.  Entitlement to service connection for chronic fatigue syndrome.  

10.  Entitlement to service connection for peptic ulcers.

11.  Entitlement to service connection for irritable bowel syndrome (IBS).  

12.  Entitlement to service connection for sexual dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied claims of service connection for right and left carpal tunnel syndrome (CTS), glaucoma, chronic fatigue syndrome, hypertension, peptic ulcers, migraine headaches, IBS, seizures, hypertensive heart disease, pes planus, a bilateral foot condition and sexual dysfunction.  The RO also determined that new and material evidence had not been received to reopen a previously denied claim of service-connected for atypical psychosis.  The Veteran timely appealed the March 2005 determination, and this appeal ensued.  

In September 2010, the Veteran and his mother testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of their testimony is associated with the claims file.  After the hearing, the Veteran submitted additional evidence directly to the Board.  Any pertinent evidence was submitted with a waiver of review by the Agency of Original Jurisdiction.  

At the hearing, it was clarified that the Veteran's bilateral foot condition was a residual of frostbite in service and that the Veteran believes it was incurred as a result of his in-service work as a meat packer in a cold storage facility.  Based on this clarification, the issue has been recharacterized in accordance with the Veteran's intentions as noted on the cover page of this decision.  

Additionally, the Veteran has been diagnosed with schizophrenia, atypical psychosis, bipolar disorder, et.al.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In his August 2002 claim, the Veteran appeared to raise the issue of service connection for bronchitis.  This should be clarified with him.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for clarification.

The Board notes that there is a form in the claims folder that is in Spanish.  As the document does not pertain specifically to the Veteran but rather provides general instruction to Emergency Room patients, it is not pertinent to the appeal and has not been translated.  

In June 2011, the Veteran submitted a document to VA's Office of the General Counsel which he styled as a "request for re-considerations."  This document was subsequently forwarded to the Board.  As the Board has not issued an appellate decision, his document is not considered a motion for reconsideration of a Board decision pursuant to 38 C.F.R. § 20.1000 (2010) (reconsideration of an appellate decision may be accorded at any time by the Board of Veterans' Appeals upon allegation of obvious error of fact or law; upon discovery of new and material evidence in the form of relevant records or reports of the service department concerned; or upon allegation that an allowance of benefits by the Board has been materially influenced by false or fraudulent evidence submitted by or on behalf of the appellant).  This document has been associated with his claims folder and the arguments he made therein have been considered.   

The reopened claims of service connection for a psychiatric disorder and frostbitten feet, as well as the issues of service-connection for pes planus and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1983 rating decision, the RO denied service connection for a psychiatric disorder, characterized as atypical psychosis.  Notice of that determination was sent to the Veteran that same month.  A notice of disagreement was not received within the subsequent one-year period.

2.  In a January 2002 rating decision, the RO denied the Veteran's claim of service connection for a psychiatric disorder because new and material evidence had not been received to reopen the previously denied claim.  Notice of that determination was sent to the Veteran that same month.  A notice of disagreement was not received within the subsequent one-year period.  

3.  Evidence submitted since the RO's January 2002 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and therefore raises a reasonable possibility of substantiating the claim.

4.  In a March 1986 rating decision, the RO denied service connection for bilateral frostbite (frozen feet).  Notice of that determination was sent to the Veteran that same month.  A notice of disagreement was not received within the subsequent one-year period.

5.  Evidence submitted since the RO's March 1986 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral frozen feet, and therefore raises a reasonable possibility of substantiating the claim.  

6.  The weight of the medical and other evidence of record establishes that the Veteran's current bilateral CTS and sexual dysfunction, as well as any chronic fatigue syndrome and IBS were not incurred in or aggravated by active service and are not otherwise related to any disease or injury incurred therein.  

7.  The weight of the medical and other evidence of record establishes that the Veteran's current glaucoma, hypertension, peptic ulcers, seizure disorder, and hypertensive heart disease were not first shown in service or to a compensable degree within the first post-service year; they were not aggravated by active service, and are not otherwise related to any disease or injury incurred therein.  



CONCLUSIONS OF LAW

1.  April 1983, March 1986 and January 2002 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the RO's January 2002 rating decision which denied service connection for a psychiatric disorder, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received since the RO's March 1986 rating decision which denied service connection for bilateral frostbite (frozen feet), thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  CTS, sexual dysfunction, IBS, and chronic fatigue syndrome were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  Glaucoma, hypertension, peptic ulcers, seizure disorder, and hypertensive heart disease were not incurred in or aggravated by service, nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition to the above directives, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), addressed directives consistent with VA's duty to notify with regard to new and material evidence.  In order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In essence, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim includes the type of evidence that describes the bases for the denial in the prior decision and describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

In letters dated in February 2004 and December 2007, VA notified the Veteran of the basic elements of service-connected claims and informed him that, if he provides information about the sources of evidence or information pertinent to the elements of the claim (including medical records, employment records, records from other federal agencies), VA would make reasonable efforts to obtain the records from the sources identified.  The letter also informed him that he ultimately is responsible for substantiating his claim even though the law requires VA assistance in claim substantiation, and that he can submit relevant evidence on his own.  In essence, the notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  In the letter sent to the Veteran in December 2007, the Veteran was notified regarding the assignment of effective dates and initial ratings for any grant of service connection, in compliance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Despite any defect in the notice provided to the Veteran regarding new and material evidence, the previously denied claims are reopened by the Board pursuant to this decision; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Moreover, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In February 2007, February 2008 and April 2009 letters, the Veteran was informed of records that the RO had not been able to obtain.  The February 2008 and February 2009 letters in particular informed him that he should submit the records himself.  See 38 C.F.R. § 3.159(e) (2010).  

The Veteran was not provided VA examinations in conjunction with his claims of service connection; however, no such examinations are necessary in this case with respect to the issues being denied in this decision because there is no evidence of injury, disease or any event in service relative to the claimed disabilities of bilateral CTS, sexual dysfunction, glaucoma, chronic fatigue syndrome, hypertension, peptic ulcers, IBS, seizure disorder, or hypertensive heart disease.   In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is no indication that there was an event, injury, or disease in service, or, as applicable, within one year of discharge, and no indication that current disabilities may be linked to service, a VA examination is not warranted.  To the extent that the Veteran reports with respect to carpal tunnel syndrome that he wrote a lot in service, there is no indication that current carpal tunnel syndrome, first diagnosed many years after service, is related to service.  Nor does the Veteran report symptoms in service that continued thereafter.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

In an April 1983 decision, the RO denied service connection for a psychiatric disorder.  The basis of the denial was that there was no evidence of any psychiatric disability in service or within the first post-service year, and no evidence linking the Veteran's current psychiatric disorder, a psychosis, first diagnosed in 1982, to any incident injury or disease in service.  A notice of disagreement was not received within the subsequent one-year period.

In a March 1986 decision, the RO denied service connection for bilateral frostbite (frozen feet).  The basis of the denial was that there were no service treatment records showing treatment for frostbite in service and the Veteran's separation examination was likewise negative.  A notice of disagreement was not received within the subsequent one-year period.  

In a January 2002 decision, the RO again denied service connection for a psychiatric disorder.  The basis of the denial was that no new and material evidence had been received to reopen the previously denied claim.  A notice of disagreement was not received within the subsequent one-year period.  

Currently, the appellant contends that his psychosis and frostbite began during service.  

Additional evidence has been added to the record, including a statement from the Veteran's mother and personal hearing testimony from the Veteran and his mother regarding the onset of the frostbite and psychiatric disorder.  At the Veteran's personal hearing, he and his mother testified that during service, he worked in a meat locker, and that is where he first developed the frostbite.  The Veteran's mother recalled that the Veteran began complaining of cold feet during service and that his symptoms continued after service.  

Regarding the psychiatric disorder, the Veteran testified at his personal hearing that his problems began "right when I got out."  Also, the Veteran testified that he was discharged from service due to family hardship.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the prior final decision denying service connection for frostbite of the feet, evidence has been added to the claims file, including the hearing testimony of the Veteran and his mother indicating that the Veteran was exposed to cold from his job as a meat packer in service, and noting that the Veteran complained of frostbite since that time.  The Veteran is competent to report pain and coldness in his feet, and the Veteran's mother is certainly competent to report what she witnessed.  

Regarding the Veteran's psychiatric disability, since the prior final decision in January 2002, the evidence added to the claims file includes hearing testimony of the Veteran and his mother indicating that the Veteran's psychiatric problems began as soon as he was discharged from service.  Additionally, the Veteran testified that he was discharged because of family hardship and that was very stressful.  

Importantly, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new evidence added to the claims file since the last final denial, with respect to both issues, raises a reasonable possibility of substantiating the claims.  Thus, the additional evidence is new and material and reopening the claims of service connection for a psychiatric disorder and for bilateral frostbite of the feet is warranted.  

III.  Service Connection

The appellant seeks service connection for bilateral CTS, sexual dysfunction, glaucoma, chronic fatigue syndrome, hypertension, peptic ulcers, IBS, seizure disorder, and hypertensive heart disease.   Based on a review of the entire evidence of record, the preponderance of the evidence is against finding that any of these claimed disabilities are related to service.  

Service connection on a direct basis requires evidence that a disease or disorder was incurred in or aggravated during service or that the disease or disorder is otherwise attributable to service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for disease or disability which is diagnosed after discharge from service, when all of the evidence establishes that such disease or disability was incurred during service.  38 C.F.R. § 3.303(d).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis, or heart disease, for example, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the service treatment records (STRs) are negative for complaints or findings relating to CTS, sexual dysfunction, glaucoma, chronic fatigue, hypertension, ulcers, IBS, seizures and heart disorders.  The evidence reflects that the Veteran's bilateral CTS, sexual dysfunction, glaucoma, chronic fatigue syndrome, hypertension, peptic ulcers, IBS, seizure disorder, and hypertensive heart disease all had their onset long after service discharge, and there is no evidence to suggest that any of these disabilities are related to any disease, injury or event in service.  

Specifically, with regard to the Veteran's bilateral CTS, the evidence of record shows that the Veteran was first diagnosed with CTS in 2002.  A memorandum from one of the Veteran's private doctors, Dr. Lee, in November 2002 confirmed that the Veteran had a diagnosis of bilateral CTS.  The Veteran reported that his doctor told him that his CTS was a result of too much writing.  In one of the Veteran's many letters to the RO, the Veteran indicated that his CTS resulted from filling out too many VA forms between 1999 and 2004.  At the Veteran's personal hearing in September 2010, he again reported that his CTS was a result of too much writing.  When asked if his job consisted of a lot of writing, he simply stated that he did a lot of writing.  

In sum, there is no evidence whatsoever that links the Veteran's bilateral CTS to service.  The condition was diagnosed over twenty years following discharge from service, and there is no competent evidence linking it to service.  Moreover, the Veteran has never indicated that he developed CTS in service or that he had symptoms in service that were subsequently diagnosed as CTS or that he had CTS to any degree within the first post-service year.  As such, service connection for bilateral CTS is not warranted.  

Regarding the Veteran's claim of service connection for chronic fatigue syndrome, there is no evidence of a current disability of chronic fatigue syndrome.  Moreover, even if the current medical evidence presented such a diagnosis, there is no indication that the Veteran suffered from chronic fatigue syndrome during service or within the first post-service year.  The Veteran does not contend that this disability began during service.  As such, service connection for chronic fatigue syndrome is not warranted.  

Regarding the Veteran's hypertension, a December 1998 private consultation report from the East Orange General Hospital notes that the Veteran had a history of hypertension times two years.  Based on that report, the Veteran's hypertension was first diagnosed in 1996, over a decade after separation from service.  Similarly, a VA outpatient treatment record dated in September 2004 indicates that the Veteran's hypertension was diagnosed 10 years previously.  Based on the foregoing, the Veteran's hypertension was not incurred in service or within the first post-service year.  Nor is the disorder shown to be related to service.  As such, service connection for hypertension is not warranted.  

With regard to the onset of the Veteran's glaucoma, a private hospital record from December 1998 indicated that the Veteran had a diagnosis of glaucoma as early as December 1998.  A March 1999 memorandum from the Veteran's private ophthalmologist clarified that the Veteran had a diagnosis of glaucoma suspect, otherwise known as borderline glaucoma.  Additional private records from the Veteran's private ophthalmologist dating from June 1998 through 2009 show that the Veteran had borderline glaucoma, which, at some point after March 1999 became glaucoma.  A November 2002 memorandum from the Veteran's Ophthalmologist indicates that the Veteran was being treated at that time for open angle glaucoma.  Thus, the Veteran's borderline glaucoma developed into open angle glaucoma at some point between March 1999 and November 2002.  Regardless, these records do not suggest that there is any relationship between the Veteran's glaucoma and service.  

Regarding the Veteran's claim of service connection for a seizure disorder, the service treatment records are negative for seizures, and there is no evidence to show that the Veteran was having seizures within a year after service discharge.  A December 1998 private consultation report indicated that the Veteran had a history of a seizure disorder, diagnosed one month earlier.  More recent medical evidence indicates that the Veteran is currently being treated for grand mal seizures.  Specifically, a December 2002 memorandum from the Veteran's private neurologist indicates that the Veteran has a seizure disorder; however, the doctor does not indicate that the seizure disorder is in any way related to service.  In sum, there is no evidence of record that relates the Veteran's post-service onset of seizures to any disease or injury in service.  As such, service connection for a seizure disorder is not warranted.  

Regarding the Veteran's claims of service connection for peptic ulcers and IBS, the record shows that a February 1995 in-patient psychiatric assessment listed an Axis III diagnosis of "peptic ulcer disease."  There are no records showing treatment for peptic ulcer disease at that time, or prior to this date.  The Veteran was treated for abdominal pain in October 2001, and then again in 2002.  He complained of abdominal pain and dyspepsia in April 2002 while being treated as an in-patient for his psychiatric disability at East Orange General Hospital.  The differential diagnosis was IBS, but a subsequently performed esophagogastroduodenoscopy (EGD) with biopsy revealed a duodenal ulcer, antral gastritis and hiatal hernia with esophagitis.  Thus, it appears that the Veteran suffers from ulcers, and gastritis, but not necessarily IBS.  In any event, the ulcers and gastritis, and possible IBS, were not first shown during service or within the first post-service year.  There is no evidence of record linking the Veteran's ulcers to service.  As such, service connection for peptic ulcers and IBS is not warranted.  

Regarding the claim of service connection for a heart disability, VA records from 2000 show that the Veteran reported that he had an enlarged heart, according to his private cardiologist.  A March 2004 private memorandum from the Veteran's cardiologist indicates that the Veteran has a diagnosis of hypertensive heart disease that is controlled with Cardura/Norvasc/Tevetin.  A September 2004 VA outpatient primary care assessment, however, indicates that the Veteran had a normal heart.  The RO attempted to obtain additional records from the Veteran's private cardiologist, but there was no response to the RO's request for records.  Regardless of whether or not the Veteran actually has a current heart disability, the fact remains that no heart disability was shown in service or within the first post-service year.  Moreover, the Veteran does not contend that any heart disorder was incurred during service.  At his personal hearing, the Veteran testified that most of his medical problems began in the mid to late 1980's.  As such, service connection for a heart disability is not warranted.  

Regarding the Veteran's claim for service connection for sexual dysfunction, the first evidence of complaints of anorgasmia despite ejaculation come from VA outpatient records from January 2000.  Those records reveal that the Veteran began to experience this problem in December 1999.  The records are silent as to any problems prior to this time, and there is no evidence of any relationship between the Veteran's sexual dysfunction and service.  As such, service connection for sexual dysfunction is not warranted.  

The only evidence of record in favor of the Veteran's assertions that the disorders should be service-connected, however, in most cases, the Veteran does not assert that the above-claimed disabilities began during service or within the first post-service year.  The Veteran is certainly competent to state when he first noticed certain symptoms such pain in his hands, heartburn and sexual dysfunction, for example.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's lay statements in this regard, do not provide a basis for entitlement to service connection in this case because he does not assert that the above-noted disabilities began during service or are otherwise related thereto.  The Veteran specifically testified that these disorders began after service.  Moreover, as noted above, the record is silent for post-service complaints of CTS, sexual dysfunction, abdominal pain (ulcers) IBS, heart problems, hypertension, seizures, and glaucoma for over a decade after discharge from service.  And, at that time, the Veteran did not report that he had been experiencing ongoing symptoms associated with these disabilities for over a decade, since service separation.  

Hence, the preponderance of the evidence is against the claims of service connection for bilateral CTS, sexual dysfunction, glaucoma, chronic fatigue syndrome, hypertension, peptic ulcers, IBS, seizure disorder, and hypertensive heart disease; there is no doubt to be resolved; and service connection for these disabilities is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral CTS is denied.

Service connection for  sexual dysfunction is denied.

Service connection for glaucoma is denied.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for  hypertension is denied.  

Service connection for peptic ulcer disease is denied.  

Service connection for IBS is denied.  

Service connection for a seizure disorder is denied.  

Service connection for hypertensive heart disease is denied.


REMAND

Having reopened the claims of service connection for frostbite of the feet, and an acquired psychiatric disorder, to include atypical psychosis, VA now has the duty to notify the appellant as to how to substantiate his claims and to assist him in the development of the claims.  As such, VA must obtain relevant records which could possibly substantiate the claims and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

Records obtained from the Social Security Administration show that the Veteran is receiving Social Security Disability due to his schizophrenia, which began in May 1982.  Although the Veteran's psychosis was not officially diagnosed until May 1982, it appears that his psychiatric symptoms may have begun around the time of discharge from service.  For example, in a treatment record dated in May 1982, it is noted that the Veteran's mental state had deteriorated since discharge from service two years earlier, but that his condition had exacerbated over the prior year.  Additionally, at the Veteran's personal hearing, he testified that his mental condition began to deteriorate "right when I got out [of service.]"  The Veteran further testified that his mother kept urging him to go to the doctor, but he refused, until his mother finally came and "took me to crisis [in May 1982.]"  Thus, it appears that the Veteran may have exhibited the onset of a mental disorder during service, or at the very least, to a compensable degree within the first post service year.  

Also at the hearing, the Veteran testified that he was discharged from the Army because of hardship due to his mother's illness.  He also explained that he got in trouble for going AWOL at one point, although his testimony in this regard is not clear.  In any event, it appears that the circumstances surrounding the Veteran's discharge and the time period shortly thereafter may have led to increased anxiety; however, the record does not contain any administrative documentation regarding the Veteran's discharge other than a DD Form 214.  The Veteran's personnel folder has not been associated with the claims file, yet a review of the Veteran's personnel file may provide some insight into the onset of the Veteran's psychosis.  

Once all additional evidence is added to the claims file, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not that the Veteran's acquired psychiatric disorder, as likely as not, had its onset during service, or to a compensable degree within the first post-service year.

The Veteran also asserts that he developed frostbite of the feet and pes planus during service.  Because the Veteran has claims pending for " a bilateral foot disability" and pes planus, as well as a claim of service connection for bilateral frozen feet, the claims will be addressed together so that all possible foot disabilities are considered.  Regarding the Veteran's claim of service connection for a foot disability, to include frostbite and pes planus, private records from 1986 and 1987 reveal that the Veteran underwent an osteotomy for foot pain, although the etiology of the foot pain was not clear from the records.  These records do indicate, however, that the Veteran complained of pain in his feet since service in the army, and he blamed the Army.  

VA outpatient records from December 1999 show that the Veteran presented with complaints of smelly itchy feet for several months.  On examination, the plantar surface of both feet had moderate scaling in a moccasin distribution.  There was a large hyperkerototic lesion on the left foot which was tender to palpation, and there were medial pinch calluses on both feet.  The assessment was tinea pedis and callus times three.

Private dermatology records from 2005 through 2008 reveal that the Veteran was treated for diabetic neuropathy and onychomycosis of the toenails during that time period.  An October 2005 record notes that the Veteran's skin on his feet was scaly and all 10 toenails were dystrophic.  

At his personal hearing, the Veteran and his mother testified that the Veteran's in-service job working in cold food storage led to frostbite of his feet.  The Veteran's mother testified that the Veteran would come home at night after working at the cold storage facility and complain about his cold feet.  

In light of the above, the Veteran's feet should be examined and the examiner should opine as to whether the Veteran has any current foot disorder that is as likely as not related to service.  

Based on the foregoing, it appears that the Veteran has multiple foot disabilities, and it is currently unknown whether the Veteran suffers from residuals of a cold injury.  A medical examination is necessary to answer this question.  Moreover, a medical opinion is necessary to determine whether any of the Veteran's foot disorders are, as likely as not, related to service.  

Regarding the claim of service connection for migraine headaches, it is not entirely clear when the Veteran's headaches began, but it appears that the onset of the Veteran's migraines may coincide with the Veteran's period of active service.  At his personal hearing, the Veteran first appeared to testify that his headaches pre-dated service, but then when he was asked again about whether his headaches began during service, he answered in the affirmative.  

Medical records obtained from the Social Security Administration (SSA) include additional records from the time period in May 1982 when the Veteran was first hospitalized for his psychiatric disability.  These records show that the Veteran was complaining of headaches at that time, and, significantly, he reported that his headaches began two to four years earlier.  The  Veteran's mother also reported that she noticed the Veteran began complaining of headaches when he was discharged from the army.  

Also, a private hospital consultation report from December 1998 from the East Orange General Hospital notes that the Veteran had migraine headaches "all his adult life."  Significantly, the Veteran was 18 when he entered service and he was discharged at age 20; thus, his "adult life" essentially began while he was in service.  

Finally, the Veteran reported to a VA examiner in April 1999 that he first started having headaches in service, but the examiner did not provide an opinion as to the onset of the current migraine headache disability.  In this regard, the Veteran's private neurologist submitted a memorandum in December 2002 indicating that the Veteran was being treated for "classical migraine headaches."  While the Veteran is competent to state that he had headaches in service, there still remains some question as to whether the Veteran's in-service headaches were manifestations of a chronic migraine headache disability that is currently diagnosed.  This is a complex medical question that needs to be answered by a medical professional.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete official military personnel file and any other military administrative documents deemed relevant, for his period of active service and Reserve service, immediately following his discharge from active service, if any.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of the Veteran's psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed psychosis.  The examiner should opine as to whether the Veteran's psychosis, which was first documented in May 1982, at least as likely as not (a probability of 50 percent or greater) had its onset during service, or was shown within the first post-service year.  If the condition presented itself within one year of discharge, the examiner should explain the symptoms and signs exhibited and the severity of the condition at that time.  In so opining, the examiner should consider the service treatment records, pertinent VA and private medical evidence in the claims file, as well as the records provided by the SSA, and the personal hearing testimony provided by the Veteran and his mother.  In particular, the examiner should consider the Veteran's contentions that his mental state began to deteriorate right around the time of his discharge, as well as the severity of the Veteran's psychosis at the time of his first admission in May 1982.  The examiner should also consider any VA records, as well as any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

3.  Schedule the Veteran for a VA neurological examination to determine the current nature and likely etiology of any cold injury residuals and the Veteran's migraine headaches.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed frostbite of the feet as well as the migraine headaches.  The examiner should opine as to whether the Veteran's headache disability, at least as likely as not (a probability of 50 percent or greater) had its onset during service, or to a compensable degree within the first post-service year.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has cold injury residuals with respect to this feet and, if so, whether the residuals are related to a cold injury in service.  In so opining, the examiner should consider the service treatment records, pertinent VA and private medical evidence in the claims file, as well as the records provided by the SSA, and the personal hearing testimony provided by the Veteran and his mother.  In particular, the examiner should consider the Veteran's contentions, which are documented as early as May 1982, that his headaches began during service.  Regarding the frostbite, the examiner should consider the personal hearing testimony of the Veteran and his mother regarding continuity of symptoms since service, as well as the treatment records showing scaly, itchy skin on the feet as well as calluses.  The examiner should also consider any VA records, as well as any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

4.  Schedule the Veteran for a VA examination of the feet to determine the current nature and likely etiology of any foot disabilities.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to all claimed foot disabilities, including, but not limited to pes planus, hallux valgus, and cold injury residuals.  The examiner should opine as to whether the Veteran's foot disabilities, if any, are, at least as likely as not (a probability of 50 percent or greater) related to service.  In so opining, the examiner should consider the service treatment records, pertinent VA and private medical evidence in the claims file, as well as the records provided by the SSA, and the personal hearing testimony provided by the Veteran and his mother.  The examiner should also consider any VA records, as well as any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

5.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


